—Judgment, Supreme Court, New York County (Orest Maresca, J.), entered on July 2, 1982, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of plaintiff Christina Berrios and a new trial ordered on the issue of damages only awarded to said plaintiff, without costs and without disbursements, and said judgment is otherwise affirmed unless said plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor with respect to compensatory damages to $1,500,000 and with respect to pain and suffering to $500,000 and to the entry of an amended judgment in accordance therewith. If said plaintiff so stipulates, the judgment, *379as amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Ross, J. P., Asch, Silverman, Bloom and Alexander, JJ.